Citation Nr: 0012717	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a compensable rating for residuals of a 
fracture of the left second toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from December 1971 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
back condition, denied service connection for bilateral 
hearing loss, and granted service connection for a foot 
condition (residuals of fracture of the left second toe).  
This matter also arises from an August 1996 rating decision 
which denied service connection for PTSD.  The Board also 
notes that in April 1999 the veteran failed to report for a 
scheduled hearing before a Member of the Board.  

In August 1999 the Board remanded this matter to the RO for 
further evidentiary development.  As more fully explained 
below, this matter must again be remanded to the RO for 
further action.  Additionally, in the August 1999 Remand, the 
Board noted that in the July 1999 informal hearing 
presentation, it appeared that the veteran's representative 
claimed service connection for tinnitus.  As this issue had 
not been addressed by the RO, it was referred to the RO for 
appropriate action.  A review of the claims folder shows that 
the RO has yet to take action on this issue, and it is 
therefore again referred to the RO for appropriate action.


REMAND

In August 1999 the Board remanded this matter to the RO for 
further evidentiary development.  A Report of Contact shows 
that in November 1999, the RO contacted the veteran's 
representative and inquired as to the veteran's personal 
address.  The RO noted that the "most recent address for the 
veteran is the same as that which [the representative had], 
and from which mail [had] been returned" as "not know at 
that address".  There is an undated copy of a letter that 
the RO apparently sent to the veteran at 531 Zamark Drive, 
Columbia, South Carolina, subsequent to the Board's Remand in 
August 1999, however, there is no indication as to whether 
this is the address referenced in the November 1999 Report of 
Contact.  Additionally, the supplemental statement of the 
case was sent to the 531 Zamark Drive address in November 
1999, and there is no indication as to whether these 
documents were returned to the RO for insufficient address.

The Board notes that through the course of his appeal, the 
veteran has provided several different addresses.  For 
example, in August 1997 he provided the following address:  
819 S. Bonham Road, Columbia, South Carolina, 29205.  In 
March 1998 he provided the following address :  P.O. Box 
5522, Columbia, SC, 29250.  In July 1999, however, a letter 
was sent to him at  819 S. Bonham Road, Columbia, South 
Carolina, 29205, and was returned marked "return to sender, 
attempted not known".  Accordingly, it appears that the 531 
Zamark Drive, Columbia, South Carolina address utilized in 
November 1999 is the last and most recent address for the 
veteran, however, there is insufficient documentation to show 
whether this is a "good" address for the veteran, or 
whether the RO has received mail back from that specific 
address.  

Additionally, the Board notes that regardless of whether the 
RO is able to contact the veteran, the RO should still obtain 
treatment records from the Nashville, Tennessee VA Hospital, 
as well as the requested service personnel records.  In this 
regard, the Board notes that there has been a failure to 
comply with some of the terms of the Board's August 1999 
remand order, and these developmental deficiencies must be 
addressed prior to the Board rendering a decision.  In light 
of the U.S. Court of Appeals for Veterans Claims (Court) 
directive to the Board regarding remands, the Board is 
compelled to remand this case for the RO to fully comply with 
the Board's remand.  The Court has held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders and that a remand by the 
Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  The Court 
noted that where the remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11Vet. App. 268 (1998).

It is to be emphasized that "the duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while the VA does have a duty to assist 
the veteran in the development of his claim, that duty is not 
limitless.  In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of their whereabouts.  
If he does not do so, there is no burden on the VA to "turn 
up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
veteran at his current address of record 
(531 Zamark Drive, Columbia, South 
Carolina, 29212) and request that he 
provide the names and addresses of all 
health care providers, VA or private, who 
may have treated him for PTSD or 
residuals of a fracture of the left 
second toe.  If the veteran responds, and 
after securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  The 
RO also should document the efforts to 
contact the veteran (including saving any 
returned mail for association with the 
claims folder).

2.  The RO should obtain complete VA 
treatment records from the Nashville, 
Tennessee VA hospital, dated from 1981 to 
1987.  If such records are not available 
it should be so certified.

3.  Regardless of whether the veteran 
responds, the RO should obtain the 
veteran's service department personnel 
records, including Form 20, from the 
National Personnel Records Center in St. 
Louis, Missouri, or other appropriate 
agency, for association with the claims 
folder.  If any such records are not 
available, it should be so certified.  

4.  In the letter to the veteran (as 
directed in the first Remand order), the 
RO should also ask the veteran to provide 
a comprehensive statement, containing as 
much detail as possible, regarding the 
stressors to which he alleges he was 
exposed in service.  He should provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of events 
as well as identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

5.  If the veteran responds to the RO's 
letter, then the RO should prepare a 
summary of the veteran's reported 
stressors.  This summary, and all 
associated documents including service 
personnel records, should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  They should 
then be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  All records 
obtained should be associated with the 
claims folder.

6.  Thereafter, if verification of any 
stressor(s) is provided, the RO should 
have the veteran undergo a VA psychiatric 
examination.  The claims folder should be 
provided to and reviewed by the examiner 
prior to the examination so that the 
pertinent aspects of the veteran's 
military and medical history may be 
reviewed.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressors which support a diagnosis of 
PTSD and the evidence relied upon to 
determine the existence of the stressors.  
Such tests as the examiner deems 
necessary should be performed, to include 
psychological testing.  The clinical 
findings and reasons upon which the 
opinion is based should be clearly set 
forth.

7.  In the letter to the veteran (as 
directed in the first Remand order), the 
RO should also advise the veteran of the 
necessity of a VA orthopedic examination, 
and the veteran should then be afforded a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
service connected left foot disability.  
The claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should 
note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
veteran's left foot exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
foot is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of 

motion loss or ankylosis due to pain on 
use or during flare-ups.  

8.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record, with consideration 
specifically being given to whether the 
veteran may be entitled to "staged 
ratings" for the service-connected 
residuals of a fracture of the left 
second toe.  If appropriate, the RO 
should give consideration to this case 
under the provisions of 38 C.F.R. § 3.158 
or 38 C.F.R. § 3.655.  If any action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


